Wright, J.
These actions were commenced in June, 1861. Defendant appeals, and assigns for error that judgment in each case was entered by default, when the court had no jurisdiction, the return of the officer failing to show due service. The construction given to § 3545, and the reasoning used in the cases of Pigman v. Denny, 12 Iowa, 396, and McKinleys. Bechtel, 11 Id., 561, compel us to affirm these cases. Appellants’ remedy, if any, is by motion in the District Court, and not by appeal, in the first instance, to this.
Affirmed.